Order filed December 11, 2013




                                  In The

                           Court of Appeals
                                  For The

                        First District of Texas
                                ___________

                          NO. 01-12-00901-CR
                                ____________

                       DANIEL SMITH, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 183rd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1354971

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibits 54, 55,
and 56.

      The clerk of the 183rd District Court is directed to deliver to the Clerk of
this court the original of State’s Exhibits 54, 55, and 56, on or before December
23, 2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibits 54, 55 and
56, to the clerk of the 183rd District Court.



                                                PER CURIAM